Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  
“change in number of connected component” should read “change in number of connected components”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 7, and 8: “Change in a value direction” is indefinite.  One of ordinary skill in the art would expect that left and right are directions, but with respect to the instant specification it is unclear how one could move left or right in a value 
The remaining claims are rejected with respect to their dependence on the rejected claims.
Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

Regarding Claim 1:  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to an non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process, which is directed to a product, one of the statutory categories.
Step 2A Prong One Analysis:  
performing persistent homology conversion to calculate a change in number of connected component according to a threshold change in a value direction for the waveform data (mathematical calculation),
 determining abnormality based on a determination result of a learner to which output data of the autoencoder obtained from the waveform data and output data obtained from the persistent homology conversion are input, and in which machine learning about abnormality of the waveform data has been performed (evaluation and judgement)
Therefore, claim 1 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 1 recites additional elements “A non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process”. However, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Claim 1 also recites additional elements “performing learning by an autoencoder” which amounts to generally linking the judicial exception to a particular technology or field of use.  Therefore, claim 1 is directed to a judicial exception.
Step 2B Analysis:  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 1 amount to no more than mere instructions to apply the judicial exception using a generic computer component.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 7 and 8, which recite a system and a computer program product, respectively, as well as to dependent claims 2-6. The additional limitations of the dependent claims are addressed briefly below:
Dependent claim 2 recites additional insignificant extra-solution activity of gathering and outputting data “inputting any one of the waveform data and a calculation result obtained by performing fast Fourier transform on the waveform data to the learner” as well as additional mental processes “determining abnormality based on a determination result output by the learner.”
Dependent claim 3 recites additional mathematical calculations “converting a result of the persistent homology conversion into a Betti series” as well as additional mental processes “determining abnormality based on a determination result output by the learner.”
Dependent claim 4 recites additional insignificant extra-solution activity “learner is a convolutional neural network” which amounts to selection of a data type.
Dependent claim 5 recites additional insignificant extra-solution activity “performing learning by the autoencoder by unsupervised learning with normal waveform data” which amounts to selection of a data type.
Dependent claim 6 recites additional insignificant extra-solution activity “performing machine learning of the learner by supervised learning with waveform data that is learning data to which a label indicating either one of normal and abnormal is added” which amounts to selection of a data type.
Therefore, when considering the elements separately and in combination, they do not do not add significantly more to the inventive concept. Accordingly, claims 1-8 are rejected under 35 U.S.C. § 101. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US10441184B2) and in view of Gebhart (“Adversary Detection in Neural Networks via Persistent Homology”, 2017). 

Regarding claim 1, Baumann teaches A non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process comprising: ([¶0028] "In one embodiment the analysis and categorization of the data is done on the computing device 106 that is programmed to use a multi-layer neural network for classifying the acquired data as being indicative of particular diagnoses.").
performing learning by an autoencoder, using waveform data with changes over time that is obtained from an intrinsic movement of an object; ([¶0012] "The present invention solves the challenges, and, increases the accuracy and specificity of applying deep learning neural networks to interpreting time varying physiological data" [¶0034] "The Neural network thus operating is an unsupervised neural network. When neural network auto-encoder 403 is fully trained, the output is a consolidated, smaller number of neurons, and, therefore, input information 401, 402 is “encoded” into lower dimensional space. The encoded data is submitted to a classifier that is trained to recognize the encoded nodes into one or more diagnosis." [¶0039] "In another embodiment a preprocess specific for Atrial flutter is used. The procedure is the same as that described above for the heart block arrhythmia except that the weightings in the encoding are adjusted such that the power spectrum of those waves at a higher frequency indicative of flutter are given higher weighting" Time varying physiological data interpreted as synonymous with waveform data with changes over time that is obtained from an intrinsic movement of an object.).
determining abnormality based on a determination result of a learner to which output data of the autoencoder obtained from the waveform data and output data obtained from the persistent homology conversion are input, and in which machine learning about abnormality of the waveform data has been performed. ([¶0032] "Assessment 302 includes running a program on the processor of either device to evaluate the acquired signal to determine if it indicates either a normal, healthy, state or if it indicates an abnormal health state for which action might be needed. In the preferred embodiment assessment includes preprocessing off the acquired data and submitting to a multilayer neural network for assessment/classification. In one embodiment the multilayer neural network is a supervised network and the network learns assessment of ECG data using a database of interpreted ECG's."). 
However, Baumann does not explicitly teach performing persistent homology conversion to calculate a change in number of connected component according to a threshold change in a value direction for the waveform data; and  

Gebhart who teaches a related art of neural network classification teaches performing persistent homology conversion to calculate a change in number of connected component according to a threshold change in a value direction for the waveform data; and ([p. 3 Sec. 3] "With a proper representation of our neural network as a directed graph, we can now view differences in the graphs induced by different inputs. One way to measure these differences is via persistent homology. Persistent homology is a tool from topological data analysis that allows one to summarize the global topological information of a discretely approximated space. Persistent homology counts the number of “holes" in different dimensions of a space at different thresholds of connectedness within the underlying points...Persistent homology is defined on simplicial complexes, of which weighted graphs are an example" Baumann explicitly teaches adjusting weighs based on the waveform data.  Gebhart teaches that the neural network persistent homology calculation detects changes in connected components based on a threshold change respective with weights.). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the autoencoder and corresponding neural network in Baumann with the convolutional neural network and corresponding persistent homology in Gebhart. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Gebhart that persistent homology uniquely allows for detailed visualization of neural network topology and can be an excellent tool for diagnostics.  ([p. 2 Sec. 1] “By viewing neural network computations as graphs, we can formally trace the flow of information from the input layer to the output layer. We look at the persistent homology of the graphs induced by different inputs and view the difference in their persistent subgraphs. This formalization allows us to quantify how different any two classification
decisions are in terms of connected components and flow of information through the input-induced computational graph.”).   

Regarding claim 2, the combination of Baumann and Gebhart teaches 
The non-transitory computer-readable recording medium according to claim 1, wherein the determining includes further inputting any one of the waveform data and a calculation result obtained by performing fast Fourier transform on the waveform data to the learner, and determining abnormality based on a determination result output by the learner. (Baumann [¶0040] "A Fast Fourier transform (FFT) is applied 706 to the data resulting in a power spectrum for the repeating waves in the ECG other than the QRS complex. The Fourier transform data is submitted to encoding 707 through a multi-layer neural network and the results are passed through a classifier 708 for a diagnosis." Diagnosis interpreted as synonymous with determination result output by learner.). 

Regarding claim 3, the combination of Baumann and Gebhart teaches 
The non-transitory computer-readable recording medium according to claim 1, wherein the determining includes converting a result of the persistent homology conversion into a Betti series to input to the learner (Gebhart [p. 3 Sec. 3] "The pth persistent homology groups are the images of these homomorphisms and the pth persistent Betti numbers Bi;jp are the associated ranks of these groups.").
and determining abnormality based on a determination result output by the learner. (Baumann [¶0034] "The encoded data is submitted to a classifier that is trained to recognize the encoded nodes into one or more diagnosis. Nonlimiting exemplary diagnoses include: “normal”, “normal for the particular patient” or any one of the many well known in the art symptoms of an abnormal ECG "The output of the learner is interpreted as synonymous with the classification of the trained autoencoder.). 

Regarding claim 4, the combination of Baumann and Gebhart teaches 
The non-transitory computer-readable recording medium according to claim 1, wherein the learner is a convolutional neural network. (Gebhart [p. 2 Sec. 2] " This section outlines the graphical construction for convolutional and fully-connected layers because we use only these layers in the tests later in the paper. However, other types of neural network layers, like pooling or recurrent layers, can be realized under the same paradigm" See also section 2.2). 

Regarding claim 5, the combination of Baumann and Gebhart teaches 
The non-transitory computer-readable recording medium according to claim 1, wherein the performing includes performing learning by the autoencoder by unsupervised learning with normal waveform data. (Baumann [¶0005] "In many cases, such as that in the case of electroencephalogram and electrocardiogram data, the data represents repeating waveform patterns. " [¶0034] "The Neural network thus operating is an unsupervised neural network. When neural network auto-encoder 403 is fully trained, the output is a consolidated, smaller number of neurons, and, therefore, input information 401, 402 is “encoded” into lower dimensional space. The encoded data is submitted to a classifier that is trained to recognize the encoded nodes into one or more diagnosis." A trained autoencoder is interpreted as synonymous with a neural network that has performed learning.). 

Regarding claim 6, the combination of Baumann and Gebhart teaches 
The non-transitory computer-readable recording medium according to claim 1, wherein the process further comprises, performing machine learning of the learner by supervised learning with waveform data that is learning data to which a label indicating either one of normal and abnormal is added. (Baumann [¶0032] "In one embodiment the multilayer neural network is a supervised network and the network learns assessment of ECG data using a database of interpreted ECG's...The former might represent using a supervised neural network where the neural network is trained based upon a database of diagnosed ECG's and a parameter is set to take an action if a particular diagnosed condition is detected." label is interpreted as synonymous with parameter.  Abnormal is interpreted as synonymous with particular diagnosed condition.  ECG data interpreted as synonymous with waveform data.). 

Regarding claim 7, claim 7 effectively mirrors claim 1 and is therefore rejected under a similar interpretation.

Regarding claim 8, claim 8 effectively mirrors claim 1 and is therefore rejected under a similar interpretation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guss (“On Characterizing the Capacity of Neural Networks using Algebraic Topology”, 2017).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720.  The examiner can normally be reached on M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SB/Examiner, Art Unit 2124                                                                                                                                                                                                        



/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124